DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 3/9/2021.  The amendment and remark, page 5, filed therein has overcome the previous double patenting rejection of U.S 10,278,694.  Therefore, the double patenting rejection has been withdrawn.  Further, the terminal disclaimer was approved by the office on 3/11/2021.
	Claims 36-50, 52-54 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 36 has not been rejected using prior arts (cited on the previous action out 12/24/20) because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an elongate suture has a plurality of fibers defining a mesh wall extending between a first end and a second end, and a plurality of pores extending through the mesh wall, wherein each of the pores has a pore size in a macroporous size range of  200 microns to 4 millimeters (this pore size in a macroporous size ragne of 200 microns to 4 millimeters are significant as evidence in applicant’s disclousure paragraph 28 “ which facilitates tissue in-growth to aid biocompatibility, reduce tissue inflammation, and decrease suture pull-through”., and wherein the pores are adapted to facilitate tissue integration through the mesh wall when the elongate suture is introduced into a body; and multiple intervening segments disposed between  attaching the first end of the elongate suture and the surgical needle, wherein the multiple intervening segments are  connected together to attach the surgical needle to the first end of the elongate suture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771